Case 3:17-cv-00192-AJB-MSB Document 66-3 Filed 11/16/18 PageID.1427 Page 1 of 3



   1   MATTHEW V. HERRON (Bar No. 71193)
   2   mherron@herronlawapc.com
       herronlaw, apc
   3
       350 Tenth Avenue, Suite 880
   4   San Diego, California 92101-3545
   5
       Tel: (619) 233-4122 / Fax: (619) 233-3709

   6 Attorneys for Defendants WHENEVER COMMUNICATIONS, LLC, dba
   7             SATELLITEPHONESTORE.COM; and HENAA BLANCO

   8                              UNITED STATES DISTRICT COURT
   9                           SOUTHERN DISTRICT OF CALIFORNIA
  10
  11
        SATMODO, LLC, a California limited               )   Case No. 17-CV-0192-AJB MSB
  12    liability company,                               )
                                                         )   DECLARATION OF GREG
  13                      Plaintiff,                     )   WINTER IN SUPPORT OF
                                                         )   DEFENDANTS’ MOTION FOR
  14    v.                                               )   SUMMARY JUDGMENT
                                                         )
  15    WHENEVER COMMUNICATIONS,                         )
        LLC, dba                                         )
  16    SATELLITEPHONESTORE.COM, a                       )
        Nevada limited liability company,                )   DATE:         January 31, 2019
  17    HENAA BLANCO, an individual, and                 )   TIME:         2:00 p.m.
        DOES 1 through 50, inclusive,                    )
  18                                                     )   DEPT:   3B
                   Defendants.                           )   JUDGE:  Hon. Anthony J. Battaglia
  19    _______________________________                  )   MAGISTRATE: Hon. Michael S. Berg

  20         I, Greg Winter, declare:
  21         1.       I am an adult and am competent to make this declaration.
  22         2.       I work in the field of information technology. I was the I.T. Manager of a
  23   private company based in San Diego from 2000 – 2009. I Managed all aspects of the
  24   company’s network and windows based computer systems. I am Co-Founder of Bit Box
  25   Hosting, 2004 - present.        Specializing in web hosting, managed linux servers, DNS
  26   services, email services and as a domain name registrar. I am also the founder of Greg
  27   Winter Consulting, 2009 to present, which is a technology consultant firm providing I.T.
  28   services, including Network Design and Security, Microsoft Active Directory Domain

                  DECLARATION OF GREG WINTER IN SUPPORT OF DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
                                                         1
Case 3:17-cv-00192-AJB-MSB Document 66-3 Filed 11/16/18 PageID.1428 Page 2 of 3
Case 3:17-cv-00192-AJB-MSB Document 66-3 Filed 11/16/18 PageID.1429 Page 3 of 3



   1                                CERTIFICATE OF SERVICE
   2
   3         The undersigned hereby certifies that a true and correct copy of the above and
   4   foregoing document has been served on November 16, 2018 to all counsel of record who
   5   are deemed to have consented to electronic service via the Court's CM/ECF system per
   6   Civil Local Rule 5.4. Any other counsel of record will be served by electronic mail,
   7   facsimile and/or overnight delivery.
   8   Dated:       November 16, 2018                       herronlaw,apc
   9
                                                  By:       /s/ Matthew V. Herron
  10                                                        Matthew V. Herron (SBN 71193)
  11                                                        mherron@herronlawapc.com
                                                            Attorneys for Defendants
  12
                                                            WHENEVER COMMUNICATIONS, LLC,
  13                                                        dba SATELLITEPHONESTORE.COM; and
  14
                                                            HENAA BLANCO

  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                DECLARATION OF GREG WINTER IN SUPPORT OF DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
                                                        3
